Citation Nr: 0606947	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  03-21 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a skin condition to 
the face and chest.

2.  Entitlement to service connection for a right foot 
disorder involving numbness, to include as secondary to a 
service-connected back condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1979 to 
March 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

The Board notes that the veteran's July 2003 substantive 
appeal included a request for a Travel Board hearing.  
However, in October 2005, the veteran indicated his desire to 
withdraw that request.  As such, the Board hearing request is 
deemed withdrawn.  38 C.F.R. § 20.704(e) (2005).

In addition, the Board observes that in a May 2005 rating 
decision, the RO awarded the veteran a 100% convalescence 
rating under 38 C.F.R. § 4.30 for his service-connected back 
condition effective from August 29, 2003 to December 1, 2003.    
The RO continued rating the veteran's back condition as 10 
percent disabling from December 1, 2003.  The veteran did not 
perfect his appeal by filing a notice of disagreement and 
substantive appeal.  See 38 U.S.C.A. § 7105(a) (West 2002); 
38 C.F.R. § 20.200 (2005).  Therefore, this issue is not 
before the Board.

Similarly, the Board observes that the veteran submitted an 
August 2002 notice of disagreement with the May 2002 rating 
decision that denied service connection for bilateral 
pterygium and for a bilateral elbow disorder.  The RO issued 
a statement of the case (SOC) in May 2003, but the veteran 
did not perfect his appeal. Id. Therefore, these issues are 
not before the Board.

The issue of service connection for a right foot disorder 
involving numbness, to include as secondary to a service-
connected back condition, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is competent evidence showing that the veteran has 
a skin condition that is related to his period of active 
service from March 1979 to March 2001.


CONCLUSION OF LAW

Service connection for a skin condition to the face and chest 
is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

The Board finds that service connection for a skin condition 
to the face and chest is warranted.  The veteran's service 
medical records (SMRs) reveal complaints and treatment with 
prescriptions for a skin condition to the face and chest in 
March 1983, November 1984, April 1987, October 1987, May 
1990, December 1990, June 1991, and May 1998.  Such 
continuous treatment in service reflects more than an 
"isolated" finding of a skin condition and as such reveals 
a chronic condition requiring repeated treatment.  38 C.F.R. 
§ 3.303(b).

The existence of a current disability is a threshold 
requirement for any service connection claim.  Boyer, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this respect, 
a VA examination in July 2001 documented that the veteran 
currently was prescribed desonide steroid ointment to treat 
allergic dermatitis.  Furthermore, in his notice of 
disagreement, substantive appeal, and in the Statement of 
Accredited Representative, the veteran has contended that the 
skin condition is chronic and is currently treated with daily 
application of a steroid ointment to control the condition.     

The veteran asserted that he has received continued treatment 
and prescriptions for his skin condition at Robins Air Force 
Base.  The RO attempted to obtain these records, but a 
December 2004 reply indicated that the information requested 
was not available.
  
The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
The Board finds that the veteran's statements regarding 
further treatment for his current skin condition are credible 
despite the lack of medical evidence in the claims folder 
documenting the treatment.  Consequently, his statements and 
SMRs are of significant probative value in supporting the 
veteran's claim.  

The Board finds that given the veteran's current credible 
statements regarding continued treatment for a skin condition 
by way of steroid creams, and his history of treatment for 
this chronic condition in service, the evidence shows a 
chronic condition that continued since service and is related 
to service.  According, resolving doubt in the veteran's 
favor, the Board concludes that the preponderance of the 
evidence supports service connection for a skin condition to 
the face and chest.  38 U.S.C.A. § 5107(b).  The appeal is 
granted as to that issue.  The nature and extent of this 
disorder is not at issue before the Board at this time.

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq., eliminated the requirement for a 
well-grounded claim, enhanced VA's duty to assist a claimant 
in developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Review of the claims folder reveals compliance with the VCAA, 
as the veteran has had ample opportunity to present evidence 
and argument in support of his appeal.  The Board notes that 
the RO attempted to obtain records from Robins Air Force Base 
regarding recent treatment for the veteran's skin condition, 
but a December 2004 reply indicated that the information 
requested was not available in copies.  In the event any 
noncompliance is found, given the favorable disposition, the 
Board finds that any defect in notice or assistance is not 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).


ORDER

Service connection for a skin condition is granted.

REMAND

With respect to his claim for a right foot disorder involving 
numbness, a disability is service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service-connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  

Specifically, in his August 2002 notice of disagreement, the 
veteran stated he experiences numbness in the right big toe, 
in the toe next to it, and in the ball of the right foot.  He 
claims he has experienced this condition continuously since 
service ended in March 2001.   

A SMR treatment record from September 1986 documented that 
the veteran complained of a paresthetic feeling in his right 
foot prior to his August 1986 back surgery.  In July 1996, a 
treatment record noted mild paresthesia in the right great 
toe and in the right foot generally.  There is no other 
evidence of the condition in service.  

Post-service, a July 2001 VA examiner specifically indicated 
that upon physical examination there was no evidence of 
numbness to the right foot.  However, before recently 
undergoing a second back surgery in September 2003, "H.R.," 
M.D. indicated in August 2003 that the veteran has radiation 
to his right leg continuing down to the dorsum of the right 
foot with intermittent numbness.  The private physician went 
on to note that the pain is similar to the pain the veteran 
experienced prior to undergoing surgery for his service-
connected back condition during service in August of 1986.  

Based on the above, the implication arises that the veteran's 
right foot condition may be related to his service-connected 
back disorder.  This conflicts with the findings of the July 
2001 VA examiner, who found no evidence of any right foot 
condition involving numbness.  

The exact nature of the veteran's alleged right foot 
condition with numbness remains unclear.  A more current 
diagnosis is required to adequately address the veteran's 
right foot condition, if any.  Therefore, a remand is in 
order for a new VA examination to determine, if possible, the 
nature and etiology of the veteran's current right foot 
condition.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should arrange for the veteran 
to be scheduled for a VA examination 
to determine the nature and etiology 
of any current right foot disorder.  
The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown 
may have adverse consequences for his 
claim.  The examination should include 
any test or study deemed necessary by 
the examiner.  The claims folder must 
be made available for review for the 
examination and the examination report 
must state whether such review was 
accomplished.  Based on a 
comprehensive review of the claims 
folder, as well as a current physical 
examination of the veteran, the 
examiner is asked to provide a 
diagnosis for any right foot disorder 
present.  The examiner should provide 
an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability) that any current foot 
disorder is related to the veteran's 
period of active duty service from 
March 1979 to March 2001.  The 
examiner should also indicate whether 
it is at least as likely as not (a 50 
percent probability) that any current 
right foot disorder was caused by or 
permanently worsened by the veteran's 
service-connected back disorder. 

      The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion as 
it is to find against it.  The 
examiner should include a complete 
explanation with his or her opinion, 
based on findings on examination and 
information obtained from review of 
the record.  If the examiner is unable 
to provide the requested opinions, the 
examination report should so state.  

2.	After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal, 
considering any new evidence secured 
since the May 2005 supplemental 
statement of the case (SSOC).  If the 
disposition remains unfavorable, the 
RO should furnish the veteran and his 
representative with another SSOC and 
afford the applicable opportunity to 
respond.


Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


